Hunt, J.,
concurring:
I concur in tbe opinion about to be read, by Judge Davis, except as to tbe admissibility and effect of tbe claimant’s evidence as to bis damages. Under tbe circumstances, I think tbe evidence was tbe best that tbe nature of tbe case admits of, and that it is not excluded under any principle of law. Standing uncontradicted in tbe record, I think we are bound to give it effect, and that it establishes the claimant’s demand for damages. I concur in tbe conclusion of Judge Nott.